101 F.3d 108
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.S.C. FERTILE, Rev., Plaintiff-Appellant,v.Ed McMAHON and American Family Publishers, Defendants-Appellees.
No. 95-7622.
United States Court of Appeals, Second Circuit.
March 8, 1996.

Appeal from the United States District Court for the Southern District of New York (Batts, Judge).
Appearing for Appellant:  S.C. Fertile, pro se, Salem, New Jersey.
Appearing for Appellees:  Paula K. Colbath, Loeb & Loeb, New York, New York.
Present VAN GRAAFEILAND, MESKILL and WINTER, Circuit Judges.

SUMMARY ORDER

1
This cause came to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
S.C. Fertile appeals from Judge Batts's sua sponte dismissal of his pro se civil rights complaint against Ed McMahon and American Family Publishers.  The district court dismissed Fertile's suit, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(h)(3), for lack of federal jurisdiction.  We affirm for substantially the reasons stated by the district court in its Order of Dismissal dated May 10, 1995.  See Fertile v. McMahon, No. 95-Civ-2867 (DAB), slip. op.  (S.D.N.Y. May 10, 1995).